DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2016/0007194) in view of Hwang et al. (US 2005/0069179).
In regard to claims 1 and 11, Shim teaches  a device comprising: a display device including a touch screen (fig, 3) configured to detect fingerprints (paragraph 92) a controller configured to: generate, at the display device, an image (fig. 3); detect, at one or more portions of the touch screen respectively corresponding to the one or more given areas, user-fingerprint information representing a fingerprint (paragraph 174) but does not teach in one or more given areas, image-embedded fingerprint information; implement a comparison between the user-fingerprint information and the image-embedded fingerprint information; and when the comparison between the user-fingerprint information and the image-embedded fingerprint information is successful, implement an access process.
	Hwang et al. teach in one or more given areas, image-embedded fingerprint information (fig. 11 element 108); implement a comparison between the user-fingerprint information and the image-embedded fingerprint information (fig. 12); and when the comparison between the user-fingerprint information and the image-embedded fingerprint information is successful, implement an access process (paragraph 98).
	The two are analogous art because they both deal with the same field of invention of user authentication.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shim with the image-embedded information of Hwang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Shim with the image-embedded information of Hwang et al. because embedding the user fingerprint would add an extra layer of security and ensure proper access.
In regard to claims 2 and 12, Hwang et al. teach wherein the image-embedded fingerprint information comprises fingerprint data, and the controller is further configured to implement the comparison between the user-fingerprint information and the image-embedded fingerprint information by: comparing the user-fingerprint information with the fingerprint data, wherein the comparison between the user-fingerprint information and the image- embedded fingerprint information is successful when a match occurs between the user- fingerprint information and the fingerprint data (fig. 12 element 150 and paragraph 98).
In regard to claims 6 and 16, Hwang et al. teach wherein the controller is further configured to extract the image-embedded fingerprint information from the image by: transforming each of the one or more given areas of the image from a spatial domain to a frequency domain (fig. 12 element 128); decoding the image-embedded fingerprint information from each of the one or more given areas after the transforming (element 130 and 132); and, when the image-embedded fingerprint information is encrypted, decrypting the image-embedded fingerprint information after the decoding (this claim limitation is in the alternative form).
	In regard to claims 10 and 20, Shim teaches wherein the access process comprises the controller providing access to a communication device (fig. 2 element S206).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim  in view of Hwang et al. further considered with Uchida (US 2001/0025342).
In regard to claim 9, Shim and Hwang et al. teach all the elements of claim 9 except wherein the image-embedded fingerprint information is encrypted and the comparison between the user-fingerprint information and the image- embedded fingerprint information includes decrypting the image-embedded fingerprint information.
Uchida teaches wherein the image-embedded fingerprint information is encrypted and the comparison between the user-fingerprint information and the image- embedded fingerprint information includes decrypting the image-embedded fingerprint information (fig. 2).
	The three are analogous art because they all deal with the same field of invention of user authentication.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shim and Hwang et al. with the encrypted image of Uchida.  The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Shim and Hwang et al. with the encrypted image of Uchida because it would ensure secure transmission.
Allowable Subject Matter
Claims 3-5, 7, 8, 13-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 3-5 and 13-15, the prior art fails to teach or make obvious the additional embedded information.
In regard to claims 7, 8, 17 and 18, the prior art fails to teach or make obvious the multiple areas in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623